Title: General Orders, 21 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Sunday October 21st 1781.Parole York
                     Countersigns Washington Rochambeau
                  
                  For the day tomorrow Major General Baron de Steuben.
                  Lieutenant Colonel AntillMajor FishBrigade Major AorsonGeneral Wayne’s Brigade for duty tomorrow to parade at ten ô clock on their own parade.
                  Major General the Marquis de la Fayette’s division to furnish a corporal and four privates daily as a guard for the Hospital.
                  Major Graham is appointed a Member of the Court martial of which Colonel Cortlandt is President vice Major Rice.
                  The Troops are to be in readiness to move at the shortest notice.  The regiment under the command of Colonel Craig is to join Wayne’s Brigade and Gaskins is to join that of Gist.  As it has been represented that there are a number of Deserters from the American Army among the Prisoners taken at the surrender of York and Gloucester it is directed that an Officer from every Corps or State line with a number of noncommissioned officers who know their deserters may attend when the Prisoners are assembled to march· then to point out and apprehend those of their respective corps.
               